NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



MICHAEL ANDRE JACKSON,                      )
a/k/a MICHAEL A. JACKSON, JR.,              )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D18-101
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed December 14, 2018.

Appeal from the Circuit Court for Polk
County; Wayne M. Durden, Judge.

Howard L. Dimmig, II, Public Defender, and
Richard Sanders, Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Donna S. Koch, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and VILLANTI and SLEET, JJ., Concur.